Citation Nr: 0204721	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
irritable bowel syndrome.  

2. Entitlement to service connection for irritable bowel 
syndrome.  

3. Entitlement to service connection for a lung disorder 
claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from March 1960 to September 
1963.  

The RO denied the veteran's claim for service connection for 
irritable colon syndrome in an unappealed rating decision of 
November 1969.  This matter now comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
action of the RO that denied service connection for a spastic 
colon and also denied service connection for a lung disorder 
claimed as asbestosis.  

In August 2000 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  The veteran again gave testimony 
at a video conference hearing before the undersigned Board 
member in February 2002.  A transcript of this hearing is 
also of record.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for a lung disorder 
claimed as asbestosis pursuant to authority granted by 67 
Fed. Reg. 3009, 3104 (January 23, 2002) (to be codified at 38 
C.F.R.§ 19.9(a)(2).  Further, in view of the favorable action 
taken below, the Board is now undertaking additional 
development with respect to the issue of service connection 
for irritable bowel syndrome, as his lower gastrointestinal 
tract disorder is now characterized.  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3009, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the issues of entitlement to service connection 
for irritable bowel syndrome and entitlement to service 
connection for a lung disorder claimed as asbestosis.

Only the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for irritable bowel syndrome will be discussed 
below.


FINDINGS OF FACT

1.  The veteran's claim for service connection for irritable 
colon syndrome was denied by the RO in a rating decision 
dated in November 1969; the veteran was notified of this 
rating decision by letter dated in November 1969, but he did 
not timely appeal such decision.  

2.  The evidence associated with the record since the 
November 1969 rating decision is new and relevant to the 
claim, and must be considered with the previously assembled 
evidence to fairly decide the merits of the claim of 
entitlement to service connection for irritable bowel 
syndrome.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision that denied service 
connection for irritable colon syndrome is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The additional evidence received subsequent to the 
November 1969 rating decision, which denied service 
connection for irritable colon syndrome, is new and material; 
and the veteran's claim therefor is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  


Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Notably, however, the regulations 
create an exception to the applicability rule with respect to 
VA assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the veteran's request to reopen his claim for 
service connection for irritable bowel syndrome was made in 
November 1999, which is well in advance of August 29, 2001, 
the implementing and amended regulations, as noted above, do 
not apply for the purpose of determining whether the veteran 
in this case has submitted new and material evidence 
sufficient to reopen his claim.  Id; cf. Karnas v. Derwinski, 
supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's November 1999 request to reopen his claim of 
service connection for irritable bowel syndrome.  38 U.S.C.A. 
§ 5103 (as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).  However, in view of the favorable 
action taken below, the Board finds that no further 
notification is necessary.  


I.  Factual Background

The evidence that was of record when the RO denied service 
connection for irritable bowel syndrome in November 1969 can 
be briefly summarized.  The veteran's service medical records 
reveal treatment in late 1962 and early 1963 for stomach 
pains, cramps, diarrhea and a burning sensation in the 
stomach.  A gall bladder x-ray and upper gastrointestinal 
series were performed in March 1963 and were both essentially 
normal.  On the veteran's September 1963 examination prior to 
service discharge, no pertinent findings were noted on 
clinical evaluation.  The veteran's abdomen and viscera were 
evaluated as normal.  

On a VA medical examination conducted in June 1967 the 
veteran gave a history of intermittent pain and a burning 
sensation in the epigastrium since 1961.  He also had stomach 
gas and vomiting, but denied having any bloody vomiting or 
black stools.  The veteran said that his stomach had been x-
rayed with no ulcer detected.  He had been told that he had a 
nervous stomach.  It was reported that the veteran took 
medication for his stomach and was on a diet.  Evaluation 
revealed Grade II tenderness in the epigastrium.  The 
diagnoses on the examination included history of gastritis.  

The veteran was hospitalized by the VA in early May 1968 with 
complaints of frequent bowel movements with lower abdominal 
cramping for the previous week.  In the course of this 
hospitalization, the veteran was treated with Metamucil and 
his symptoms were said to have resolved within 48 hours with 
no gastrointestinal complaints thereafter. At the time of 
discharge, the diagnosis was spastic colon-irritable colon 
syndrome.  

The evidence associated with the claims folder since the 
November 1969 rating decision that denied service connection 
for irritable colon syndrome includes VA medical records that 
showed hospitalization in April 1971 for gastrointestinal 
complaints.  It was reported that repeated examinations and 
x-ray studies failed to show organic pathology.  The 
diagnosis was anxiety reaction.  

A private abdominal x-ray of May 1989 showed a nonspecific 
abdomen with bilateral pelvic phleboliths.  In a September 
1990 clinical note Richard M. Lawson, M.D., reported treating 
the veteran the previous June for abdominal pain and 
bleeding.  A barium enema could not be performed, but a 
colonoscopy was performed and was normal to the terminal 
ileum.  The doctor believed that the veteran had irritable 
bowel syndrome.  

In the course of VA outpatient treatment during the 1980s and 
1990s primarily for a thyroid disorder, occasional 
gastrointestinal complaints were reported.  

In a March 1996 statement, Joseph S. Rice, M.D., reported 
that the veteran was under evaluation for complaints of left 
lower quadrant pain and irregular bowel movements of at least 
two months duration.  The veteran reported bleeding from the 
rectum on an intermittent basis.  After a physical 
examination, the impression was left lower quadrant abdominal 
pain with irregular bowel movements and occasional rectal 
bleeding.  A colonoscope examination conducted in March 1996 
concluded that the veteran's bleeding was almost certainly 
perianal.  It was reported that there was no evidence of 
colitis.  The veteran's pain was believed to be due to 
irritable bowel syndrome and spasm.  

During an RO hearing in August 2000 the veteran said that he 
began to have symptoms of spastic colon, such as diarrhea and 
constipation during his service in the navy.  He reported 
that evaluations failed to find an ulcer and that he was 
placed on a special diet because of his problem.  The veteran 
indicated that he had constant symptoms of spastic colon 
during service.  He reported being treated for this condition 
ever since the period immediately following his service 
discharge.  

During a VA gastrointestinal examination in December 2000 the 
examiner noted that the veteran had been diagnosed with 
spastic colon in the early 1960s and more recently diagnosed 
with irritable bowel syndrome.  It was reported that multiple 
evaluations had not detected any organic pathology to account 
for his gastrointestinal symptomatology.  His current 
symptoms included alternating diarrhea and constipation, 
predominantly diarrhea, as well as bloating and abdominal 
pain that is relieved after bowel movements.  The veteran 
denied nausea, vomiting and anemia.  After evaluation, the 
diagnosis was irritable bowel syndrome, diarrhea predominant.  

During the veteran's February 2002 RO hearing before the 
undersigned Board member, the veteran said that he first 
experienced the symptoms of irritable bowel syndrome in 1961 
while serving in the Navy.  He said that he was given several 
evaluations while in the service to determine whether he had 
an ulcer, but all these evaluations found no pathology.  The 
evaluations in the service did not focus on his colon.  The 
veteran said that the gastrointestinal symptoms he currently 
experienced were the same as those that he had in the Navy 
and that these problems had persisted ever since discharge.  
The veteran believed that his symptoms were caused by stress.  

As noted above, the RO, in the November 1969 rating decision, 
denied the veteran's claim for service connection for 
irritable colon syndrome.  While the veteran was informed of 
this decision by letter in November 1969, he did not submit a 
notice of disagreement with this rating decision which 
therefore became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in November 1996.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).

The basis for the RO's unappealed rating decision in November 
1969 that denied the veteran's claim of entitlement to 
service connection for irritable colon syndrome was 
essentially that the evidence of record did not support a 
diagnosis of this disability.  The evidence associated with 
the claims folder since the 1969 rating decision includes 
medical records which clearly establish that the veteran has 
gastrointestinal symptomatology, such as abdominal pain and 
irregular bowel patterns, that justify a diagnosis of 
irritable bowel syndrome.  In addition, the recent evidence 
includes testimony provided by the veteran at hearings in 
2000 and 2002 to the effect that he had symptoms of irritable 
bowel syndrome in service and that such symptomatology has 
persisted ever since.  This hearing testimony is presumed to 
be credible for purposes of determining whether it is new and 
material in view of the holdings of the Court in 
Kutscherousky and Evans, both supra.  

All this evidence is new since it was not of record at the 
time of the 1969 rating decision that denied service 
connection for irritable colon syndrome and is not cumulative 
of evidence that was before the RO at that time. This 
testimony also tends to indicate the possibility that the 
veteran's currently diagnosed irritable bowel syndrome had 
its onset during service.  Thus, in presuming its 
credibility, this evidence speaks to the specific matter of 
whether the veteran's irritable bowel syndrome was incurred 
during service, and it is therefore material evidence that 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for irritable 
bowel syndrome.  Having determined that new and material 
evidence has been submitted, the veteran's previously denied 
claim for service connection for irritable bowel syndrome is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome is reopened; the appeal is granted 
to this extent only.  


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

